Citation Nr: 0212604	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as resulting from tobacco use during 
service.  

2.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a skin disability, to include chloracne, claimed as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
claim for service connection for a skin disability.  He 
responded with a July 1997 Notice of Disagreement, and a 
December 1998 Statement of the Case was sent to him.  He then 
filed a January 1999 VA Form 9, perfecting this issue for 
appeal.  Service connection for a respiratory disability was 
denied in a May 1998 rating decision, and the veteran 
perfected an appeal of this issue also.  

The veteran's claims were first presented to the Board in 
December 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  Competent medical evidence has not been presented that 
the veteran incurred a respiratory disability during military 
service.  

2.  Competent medical evidence has not been presented that 
the veteran incurred nicotine dependence during military 
service.  

3.  In a January 1995 rating decision by a hearing officer, 
notice of which was sent to the veteran that same month, the 
veteran's request to reopen his claim for service connection 
for a skin disability, to include chloracne, claimed as 
secondary to herbicide exposure was denied; the veteran did 
not file a timely Notice of Disagreement regarding this 
decision.  

4.  The evidence submitted subsequent to the January 1995 
hearing officer decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
respiratory disability, claimed as secondary to nicotine 
dependence, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at sections 
including 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

2.  The January 1995 rating decision that declined to reopen 
the veteran's claim for service connection for a skin 
disability, to include chloracne, claimed as secondary to 
herbicide exposure, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2001).  

3.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a skin disability, to include chloracne, claimed as secondary 
to herbicide exposure.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2002)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  
Pertinent regulations that implement the Act were 
promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the RO has had an opportunity to consider the 
application to reopen his claim for service connection for a 
skin disability, in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's decision, 
the December 1998 Statement of the Case, and the various 
Supplemental Statements of the Case, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
In particular the veteran was informed of the elements of an 
application to reopen a previously denied claim, and asked to 
furnish new and material evidence relevant thereto.  All 
private evidence indicated by the veteran has been obtained 
by the RO.  In an October 2001 written statement, the veteran 
indicated that he has received recent treatment only at VA 
medical facilities; the RO has obtained the veteran's VA 
medical records.  The appellant has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Hence, adjudication of the 
above-referenced issue is appropriate at this time, and the 
claims are ready to be considered on the merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The VA has satisfied its 
duties to notify and to assist the appellant, and, as such, 
further development requiring expenditure of VA resources is 
not warranted.  In view of the foregoing, no possibility of 
prejudice to the appellant is found were the Board to proceed 
to adjudicate the merits of the issue now on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 
(O.G.C. Prec. 16-92).

II. Service connection - Respiratory disorder

The veteran seeks service connection for a respiratory 
disorder, to include chronic bronchitis.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303, 3.304 (2001).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a respiratory disability.  His 
July 1971 service separation examination is negative for any 
abnormality of the respiratory system.  However, the veteran 
alleges that his current respiratory disorder is the result 
of tobacco use during military service.  

In regard to service connection for a respiratory disability, 
claimed as secondary to tobacco use, the Board notes that 
current law prohibits service connection for disease 
attributable to the use of tobacco products during service.  
Public Law 105-206, 112 Stat. 685, 865-66 (1998) (codified at 
38 U.S.C.A. § 1103).  However, this prohibition only applies 
to claims filed after June 9, 1998.  Accordingly, because the 
veteran's claim for service connection was raised prior to 
June 9, 1998, it is not prohibited by law and will be 
addressed herein.  

A precedential opinion by the VA General Counsel (which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c)) was 
prepared to clarify when entitlement to benefits may be 
awarded based upon in-service tobacco use.  This opinion 
determined that direct service connection of disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93 
(O.G.C. Prec. 2-93).  The VA General Counsel issued a 
clarification of this opinion in June 1993, and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service, but rather states that 
any disability allegedly related to tobacco use which is not 
diagnosed until after service would not preclude 
establishment of service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.  VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93) (Explanation of VAOPGCPREC 2-93 
dated January 1993).

In a May 1997 General Counsel Opinion, VAOPGCPREC 19-97, it 
was noted that, in a May 5, 1997 memorandum, the Under 
Secretary for Health, relying upon the criteria set forth in 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  The General Counsel made the following statement: 
assuming the conclusion of the Under Secretary for Health 
that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a veteran's nicotine dependence, 
which arose in service, and resulting tobacco use may be 
considered the proximate cause of the disability or death 
which is the basis of the claim.  VAOPGCPREC 19-97.  Nicotine 
dependence is recognized as a psychiatric disability in 
Diagnostic Criteria from DSM-IV and the question of whether a 
veteran acquired a dependence on nicotine during service is a 
medical issue.  See VAOPGCPREC 19-97.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In the present case, the medical evidence of record 
establishes both the veteran's tobacco use, and a current 
diagnosis of chronic bronchitis, first diagnosed in 1976, on 
VA hospital admission.  The veteran has subsequently sought 
regular medical treatment for respiratory complaints, many of 
which have been attributed to tobacco use.  However, while 
the medical record contains voluminous evidence of a current 
respiratory disability, no medical examiner has indicated 
onset of a respiratory disorder during the veteran's military 
service.  Likewise, while the Board concedes that the veteran 
used tobacco during service, there is no competent evidence 
presented that the veteran acquired a nicotine dependence in 
service as would permit a grant of entitlement to service 
connection for a respiratory disability, as secondary to 
nicotine dependence.  The veteran, as a layperson, is not 
competent to diagnosis such a disability.

It is important to note that the RO, in a letter dated in 
February 1998, requested that the veteran submit medical 
evidence that he became nicotine dependent during a period of 
active duty.  He has failed to do so.  As the veteran has not 
submitted such evidence, there is no duty on the VA to 
provide him a medical examination to generate such an 
opinion.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(3).  Since the 
legal premise of the veteran's claim is entitlement to 
service connection is based upon disability proximately due 
to nicotine dependence, and the claim for nicotine dependence 
has been denied, there is no basis to establish secondary 
service connection.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).

The veteran has himself stated that he became nicotine 
dependent during service, but as a layperson, his allegations 
of medical causation are not binding on the Board.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

Because the veteran has not presented competent medical 
evidence that he either incurred or aggravated a respiratory 
disorder or nicotine dependence during active military 
service, his claim for service connection for a respiratory 
disorder must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply.  


III. New and material evidence - Skin disability

The veteran seeks to reopen his claim for service connection 
for a skin disability, to include chloracne, claimed as 
secondary to herbicide exposure.  This claim was last denied 
within a January 1995 rating decision, at which time the RO 
found no evidence to reopen the claim.  The veteran did not 
appeal, and this denial became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304; Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
provides a presumption of service connection for certain 
diseases, including chloracne or other acneform disease 
consistent with chloracne, which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2002).  However, the presumption is a rebuttable 
one.  38 C.F.R. § 3.307(d) (2001).

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for certain conditions, including any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 61 Fed. Reg. 41,442 
(1996).

Prior to December 27, 2001, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest in a veteran who served 
in Vietnam after he had separated from service (subject to 
certain periods of time for certain diseases), the veteran 
was presumed to have been exposed to an herbicide agent, and 
service connection could be granted for the disease provided 
"that the rebuttable presumption provisions of § 3.307(d) 
were also satisfied."  38 C.F.R. §§ 3.307(a)(6)(i), (ii), 
(iii), (d), 3.309(e); see McCartt v. West, 12 Vet. App. 164, 
168 (1999) (noting that, unless a veteran developed one of 
the diseases enumerated in the law as attributable to 
herbicide exposure, the veteran was not presumed to have been 
exposed to herbicides).  Effective December 27, 2001, the law 
was amended to provide a presumption of exposure to herbicide 
agents for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-___ (HR 1291) (Dec. 27, 2001) 
(codified at 38 U.S.C.A. § 1116(f)).  

In this case, the veteran served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975; therefore, he is 
presumed to have been exposed to herbicide agents.  Although 
December 2001 amendments to the law were enacted after the 
RO's January 1995 decision denying the claim for service 
connection for a skin disorder due herbicide exposure, the 
change in the law does not provide any basis for reopening 
the veteran's claim in this case or for treating it as a new 
claim rather than as a claim to reopen.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed. Cir. 1998)  (Under appropriate 
circumstances, intervening change in applicable law may 
entitle veteran to consideration of claim, even though claim 
is based on essentially the same facts as those in previously 
adjudicated claim); Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  This is because 
the January 1995 decision did not deny service connection 
based on a lack of exposure to herbicide exposure, but rather 
based on a lack of a post-service service diagnosis of 
chloracne.  The January 1995 decision made no explicit 
finding regarding the veteran's exposure to herbicides during 
service.  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

(a)  New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant 
that it must be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  [By amendments to 38 C.F.R. 
§ 3.156(a) made in August 2001, the definition of "new and 
material" evidence was changed; however, the amendment is 
applicable only to claims to reopen filed on or after August 
29, 2001.  66 Fed. Reg. 45620-30 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a).]  

In Hodge v. West, it was noted that new and material evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that during the pendency of this appeal, 
effective July 9, 2001, 38 C.F.R. § 3.309(e) was amended to 
establish presumptive service connection for Type II diabetes 
based on herbicide exposure.  66 Fed. Reg. 23168 (2001) 
(codified at 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.309(e) (2002)).  However, the issue before the 
Board does not involve diabetes.  Thus, the failure to 
consider this revision would be harmless error.  

In determining if new and material evidence has been 
submitted, the VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  

The veteran's claim for service connection for a skin 
disability has previously been denied based on a lack of a 
current diagnosis of chloracne.  Because the evidence 
submitted by the veteran since the last final denial fails to 
address this deficiency, the veteran's claim cannot be 
reopened.  Moreover, at the time the veteran's claim was 
previously denied, he had diagnoses of acne, xerosis, and 
prurigo nodularis.  Because these disabilities were not shown 
to have been incurred in or aggravated by active military 
service, the veteran's claims of service connection for a 
skin disability, other than chloracne, were denied by the RO.  

In support of his application to reopen, the veteran 
testified at a personal hearing.  He stated that he first 
developed a skin rash during service, and was treated at a VA 
medical center for a skin rash shortly after service 
separation in September 1971.  However, the RO has obtained 
and considered all VA medical center records cited by the 
veteran, and no new records have been located.  In and of 
itself, the veteran's assertions are merely cumulative and 
redundant of assertions already considered by the VA.  As 
such, his testimony is not new and material evidence.  
Likewise, as a layperson, the veteran's assertions of medical 
causation are insufficient to reopen his claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The veteran's Social Security Administration records have 
also been obtained and associated with the claims folder.  
These records verify a current skin disability, first 
diagnosed in the early 1980's.  Some of this evidence 
consists of duplicates of VA medical records already 
presented to the Board; however, other evidence is new.  
Nevertheless, none of the Social Security Administration 
records attribute the veteran's skin disabilities to exposure 
to herbicides in service.  Likewise, none of these records 
establish a current diagnosis of chloracne.  Thus, because 
the evidence submitted since the 1995 RO decision does not 
address the basis of the original denial, the lack of a 
current diagnosis of chloracne or evidence of a relationship 
between any other skin disability and exposure to herbicides 
in service, these records are not "so significant that [they] 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156 (2001).  Moreover, the 
veteran's own statement that he has chloracne is afforded no 
probative weight because a lay statement is not competent 
evidence of a diagnosis of a disease.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Accordingly, the veteran's own 
statement that he has chloracne does not constitute new and 
material.  

In view of the foregoing, the evidence received subsequent to 
the RO's 1995 decision is not new and material for the 
purpose of reopening the veteran's claim for service 
connection for skin disability, to include chloracne, claimed 
as secondary to herbicide exposure.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER

Entitlement to service connection for a respiratory 
disability, claimed as secondary to nicotine dependence, is 
denied.  

The veteran having submitted no new and material evidence, 
his application to reopen his claim for service connection 
for skin disability, to include chloracne, claimed as 
secondary to herbicide exposure is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

